     Case 2:14-cv-00601-MHT-GMB Document 2515 Filed 04/30/19 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.,                       )
                                             )
       Plaintiffs,                           )
                                             ) Case No. 2:14-cv-00601-MHT-GMB
v.                                           )
                                             ) Magistrate Judge Gray M. Borden
JEFFERSON DUNN, et al.,                      )
                                             )
       Defendants.                           )

JOINT NOTICE RE: PLAINTIFFS’ MOTION FOR INCORPORATION OF
   ELDON VAIL’S ADJUDGMENTS TO THE SAVAGES’ STAFFING
    ANALYSIS PURSUANT TO THE PHASE 2A UNDERSTAFFING
                     REMEDIAL ORDER

       The Parties hereby give notice that the evidentiary hearing currently set to

commence before this Court on May 1, 2019 at 10:00 a.m. on Plaintiffs’ Motion for

Incorporation of Eldon Vail’s Adjustments to the Savages’ Staffing Analysis

Pursuant to the Phase 2A Understaffing Remedial Order (Doc. 2284, the “Motion for

Incorporation”) is no longer necessary. (See Order [Doc. 2376] at 1-2). Plaintiffs

hereby withdraw (with prejudice) their Motion for Incorporation, because of the

voluntary actions taken by the State with respect to correctional staffing.

       Dated: April 29, 2019.

                                       /s/ Lisa W. Borden
                                       Lisa W. Borden
                                       One of the Attorneys for Plaintiffs
    Case 2:14-cv-00601-MHT-GMB Document 2515 Filed 04/30/19 Page 2 of 5



Lisa W. Borden
Andrew P. Walsh
William G. Somerville III
Patricia Clotfelter
BAKER DONELSON BEARMAN
CALDWELL & BERKOWITZ, PC
420 20th Street North
Suite 1400
Birmingham, Alabama 35203
Telephone: (205) 244-3863
Facsimile: (205) 488-3863
lborden@bakerdonelson.com
awalsh@bakerdonelson.com
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

Maria V. Morris
Caitlin J. Sandley
Grace Graham
Jonathan Blocker
David C. Washington
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, Alabama 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
maria.morris@splcenter.org
cj.sandley@splcenter.org
grace.graham@splcenter.org
jonathan.blocker@splcenter.org
david.washington@splcenter.org

                                  /s/ Anil A. Mujumdar
                                  Anil A. Mujumdar
                                  One of the Attorneys for Alabama
                                  Disabilities Advocacy Program

William Van Der Pol, Jr.
Glenn N. Baxter
Barbara A. Lawrence
                                    2
   Case 2:14-cv-00601-MHT-GMB Document 2515 Filed 04/30/19 Page 3 of 5



Andrea J. Mixson
Ashley N. Austin
ALABAMA DISABILITIES ADVOCACY PROGRAM
University of Alabama
500 Martha Parham West
Box 870395
Tuscaloosa, Alabama 35487-0395
Telephone: (205) 348-6894
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
gnbaxter@bama.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu

Lonnie J. Williams
ALABAMA DISABILITIES ADVOCACY PROGRAM
P. O. Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
lwilliams@adap.ua.edu

Gregory M. Zarzaur
Anil A. Mujumdar
Diandra S. Debrosse
Denise Wiginton
ZARZAUR MUJUMDAR & DEBROSSE
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
anil@zarzaur.com
fuli@zarzaur.com
denise@zarzaur.com

                                 /s/ Matthew B. Reeves
                                 Matthew B. Reeves
                                 One of the Attorneys for the Commissioner
                                   3
   Case 2:14-cv-00601-MHT-GMB Document 2515 Filed 04/30/19 Page 4 of 5



                                 and Associate Commissioner

William R. Lunsford
Matthew B. Reeves
Melissa K. Marler
Stephen C. Rogers
Alyson L. Smith
Melissa C. Neri
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
mmarler@maynardcooper.com
srogers@maynardcooper.com
asmith@maynardcooper.com
mneri@maynardcooper.com

Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
rdorr@maynardcooper.com

John G. Smith
David R. Boyd
BALCH & BINGHAM LLP
Post Office Box 78
Montgomery, AL 36101-0078
Telephone: (334) 834-6500
Facsimile: (866) 316-9461
jgsmith@balch.com
dboyd@balch.com



                                   4
   Case 2:14-cv-00601-MHT-GMB Document 2515 Filed 04/30/19 Page 5 of 5



Steven C. Corhern
BALCH & BINGHAM LLP
Post Office Box 306
Birmingham, AL 35201-0306
Telephone: (205) 251-8100
Facsimile: (205) 488-5708
scorhern@balch.com

Gary L. Willford, Jr.
Joseph G. Stewart
Stephanie L. Smithee
ALABAMA DEPARTMENT OF CORRECTIONS
Legal Division
301 South Ripley Street
Montgomery, Alabama 36130
Telephone (334) 353-3884
Facsimile (334) 353-3891
gary.willford@doc.alabama.gov
joseph.stewart@doc.alabama.gov
stephanie.smithee@doc.alabama.gov




                                   5
